DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 – 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, claim recite the limitation, “said signal observation feedback receiver having a feedback bandwidth smaller than a bandwidth of the transmit signal path” in line 9. However, present specification does not teach feedback having a smaller MPEP § 714.01(e) and § 602. A preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application. MPEP 608.04(b) . Thus the new matter introduced in the preliminary amendment is not part of the original specification.  Therefore the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Similar scenario exist in claim 19.
Claims 11 – 18, and 20 - 23 are inherently rejected because of depend on rejected claim 10 and 19 mentioned in above paragraph
Regarding claim 17, claim recite the limitation “wherein the signal observation feedback receiver is implemented without an anti-aliasing filter”. However, present specification does not disclose that feedback receiver does not use anti-aliasing filter. The Office further submit that the original specification does not even mention “anti-

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said concurrent multi-band transmitter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 
Claim(s) 10 – 23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fuller (US 8,391,809).
Regarding claim 10, Fuller teaches a linearized transmitter (see figure 6) comprising: a digital predistorter in a transmit signal path effecting predistortion of input signals to output predistorted signal (see figure 1 and 2); a power amplifier connected in the transmit signal path to amplify the predistorted input signal for transmission (see figure 1, component 112, figure 2, component 212 and column 3, line 45); an analyzing and modelling stage for modelling at least one nonlinearity in the power amplifier and providing predistorter coefficients to update the digital predistorter (see figure 1, component 105, 108 and 101 and column 3, lines 43 – 53); and a signal observation feedback receiver, receiving a feedback signal taken from an output of the power amplifier, said signal observation feedback receiver having a feedback bandwidth smaller than a bandwidth of the transmit signal path (see column 3, lines 43 – 65, “, the system uses a feedback receiver to process a portion of the multi-band output signal whose bandwidth is less than the bandwidth of the entire multi-band signal”), said signal observation feedback receiver operable for providing samples of the feedback signal to the analyzing and modelling stage for modelling said at least at least one nonlinearity and for effecting real-time estimation (see figure 1, component 105,  column 3, lines 43 – 53).
Regarding claim 11, which inherits the limitations of claim 10, Fuller further teaches said estimation including estimating coefficients for the digital predistorter 
Regarding claim 12, which inherits the limitations of claim 11, Fuller further teaches wherein said estimating includes recomputing coefficients for the digital predistorter (see figure 1, component 108 and figure 2, component 208 “coefficient calculator” and column 5, lines 23 – 45, and column 6, 33 – 45, “coefficient calculator updates coefficient vector”).
Regarding claim 13, which inherits the limitations of claim 10, Fuller further teaches wherein said analyzing and modeling stage is further configured to: perform time alignment of the samples of the feedback signals (see figure 2, component 242); and 2perform reconstruction of complex baseband signals from sampling said outputs of said concurrent multi-band transmitter (see figure 1 and 2).
Regarding claim 14, which inherits the limitations of claim 10, Fuller further teaches wherein said signal observation feedback receiver is configured to: down-convert samples of the feedback signals; and extract from said down-converted samples a baseband equivalent (see figure 1, component 130, figure 2, component 230)
Regarding claim 15, which inherits the limitations of claim 10, Fuller further teaches wherein providing said samples of the feedback signal includes sampling of multiple frequency segments of the feedback signal by the signal observation feedback receiver (see figure 2, component 244) 
Regarding claim 16, which inherits the limitations of claim 10, Fuller further teaches wherein sampling of the feedback signal by the signal observation feedback 
Regarding claim 17, which inherits the limitations of claim 10, Fuller further teaches wherein the signal observation feedback receiver is implemented without an anti-aliasing filter (Fuller does not disclose having an anti-aliasing filter)
Regarding claim 18, which inherits the limitations of claim 10, Fuller further teaches wherein providing said samples of the feedback signal includes sampling at frequency rates lower than a carrier frequency of the output signal and higher than the output signal bandwidth (see figure 2)
Regarding claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 19,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.
Regarding claim 21, which inherits the limitations of claim 20,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 18 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 20, Fuller further teaches wherein sampled multiple frequency portions being replicates for use in reconstructing a baseband signal (see figure 2, component 228 and column 6, lines 33 - 45).
Regarding claim 23, which inherits the limitations of claim 20, Fuller further teaches wherein sampling over the multiple frequency segments of the at least one .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuller (US 8,391,809) in view of JRG Oya et al (J. R. G. Oya, F. Munoz, A. Torralba, A. Jurado, A. J. Garrido and J. Banos, "Data Acquisition System Based on Subsampling for Testing Wideband Multistandard Receivers," in IEEE Transactions on Instrumentation and Measurement, vol. 60, no. 9, pp. 3234-3237, Sept. 2011, doi: 10.1109/TIM.2011.2128710.).
Regarding claim 25, Fuller teaches method for linearizing a transmitter (see figure 1 and 2), said method comprising: producing at least one output signal from a power amplifier in a transmit signal path(see figure 1 and 2, output of PA); sampling at least one observed signal of the output signal in the transmit signal path using a feedback receiver (see figure 2, component 244), and wherein the sampling is over 
Regarding claim 25, which inherits the limitations of claim 24, Fuller in view of JRG Oya et al further teach further configured with: a plurality of said digital predistorters, each to effect predistortion of one of a plurality of concurrent multiband input signals (see Fuller figure 1 and 2); and a concurrent multiband transmitter including said power amplifier to amplify the predistorted concurrent multiband signals for said transmission (see Fuller figure 1 and 2); and wherein said predistorters are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633